Note.—Vide 2 L. R. 853. 1 Ba. Ab. 157. 3 Lev. 312. 1 Re. 136. The lease, assignment, &zc. is deemed void even between the parties, there being nothing that could by law be conveyed in the last, if there is no person seized no use can arise, and consequently a bargain and sale which operates by raising an use out of the estate the bargainee is seized of, cannot be good for want of the use where the bargainer is not seized and passes nothing ; and so the interest the University had by conveyance from the state, remains still in them, notwithstanding their deed to Blount s as to the estoppel, that can only take place between parties and privies, and here the defend-mi. is arekker. Co. Lilt. 3 72.